Olivee, Chief Judge:
This appeal for reappraisement relates to certain washing machine parts exported from Toronto, Canada, and entered at the port of Detroit, Mich.
Stipulated facts, upon which the case is before me, establish that the proper basis for appraisement of the merchandise is cost of production, as defined in section 402(d) of the Tariff Act of 1930, as amended, and that such statutory value therefor is $119.58 (Canadian currency) per 100 pieces, and I so hold.
Judgment will be rendered accordingly.